

115 S1987 IS: Pottawattamie County Reversionary Interest Conveyance Act
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1987IN THE SENATE OF THE UNITED STATESOctober 19, 2017Mr. Grassley (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conveyance to the State of Iowa of the reversionary interest held by the United
			 States in and to certain land in Pottawattamie County, Iowa, and to
			 express the sense of Congress relating to the continued provision of
			 information relating to certain national historic trails.
	
 1.Short titleThis Act may be cited as the Pottawattamie County Reversionary Interest Conveyance Act. 2.Conveyance of reversionary interest required (a)ConveyanceNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall convey, without consideration, to the State of Iowa the reversionary interest held by the United States and described in the quitclaim deed dated April 13, 1998, instrument number 19170, as recorded in book 98, page 55015, in Pottawattamie County, Iowa.
 (b)CostsAs a condition of the conveyance under subsection (a), all costs associated with the conveyance under that subsection shall be paid by the State of Iowa, including the costs of the phase I environmental site assessment.
 3.Sense of Congress relating to provision of information relating to certain national historic trailsIt is the sense of Congress that the State of Iowa should continue to provide information relating to the Lewis and Clark National Historic Trail, the California National Historic Trail, and the Mormon Pioneer National Historic Trail after the date of enactment of this Act.